PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/614,235
Filing Date: 5 Jun 2017
Appellant(s): White et al.



__________________
Thomas J. Tuytschaevers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadouski (US 2015/0363049) in view of Morcos (US 2002/0070977) and further in view of Schaw (US 2008/0244443 A1).

Regarding Claim 1, Sadouski discloses an apparatus for displaying a graphical user interface (GUI) of a software application having a plurality of commands (Figures 2-3), the apparatus comprising at least one computing processor that is communicatively coupled to a display screen (Figure 1 processor 102 and display 111), the at least one computing processor being configured to:
provide the plurality of commands for the software application (“In this figure, the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604” Paragraph 0042. Also see 
provide a plurality of group collections, each group collection in the plurality of group collections corresponding to a one of the commands and having a plurality of functions for the corresponding one of the commands (“In response to a user selection of grouping icon 604, the group of menu items 602 is displayed; group of menu items 602 can be hidden at other times to save space on the reduced-size display. In this example, grouping icon 604 is represented as a large icon with a label, and each of the menu items in group of menu items 602 also includes both an icon and a label” Paragraph 0042. See Figure 6 group collection 602 which corresponds to command 604.)
provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein… The system can group menu items together as a menu ribbon width adjusts, resize menu items evenly across different groupings to maintain a consistent relative location, or collapse or expand groups of menu items depending on available layout space such that the menu items are reduced to a single item... The system can inherit and reflect the original ribbon configuration of the first ribbon menu in the reduced-size menu ribbon. Each of these features can be selectively used in the conversion 
provide a layout engine, the layout engine configured to process the group collections and the group view models to controllably generate a first graphical layout for the graphical user interface (See Paragraphs 0032, 0035, and 0047-0048. Both the standard and reduced sized ribbons reference the same layout guideline, which includes groupings and locations of the ribbon controls. The “command set and UI definition”, which includes the view models, are processed by the layout system to generate the ribbon layouts shown in Figures 2-7. Also see Figure 2 and Paragraph 0037 or Figure 6 and Paragraph 0042 for an example of the first graphical layout.)
and a second graphical layout for the graphical user interface (See examples given in Figures 3-5 and 7 and Paragraphs 0038-0043.)
(a) the first graphical layout comprising a fixed area having a contextual tab in which is contained a plurality of grouped function controls, each such function control pertaining to a function of a user-selected command from the plurality of commands (“the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604. In response to a user selection of grouping icon 604, the group of menu items 602 is displayed; group of contextual tab corresponding to a user selection.)
the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein” Paragraph 0047. A UI definition provides the appearance of the group function controls on the ribbon interface. An example of the arrangement of the group collections that would correspond to each user selectable command in the first layout is shown in Figure 2.)
(b) …the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein” Paragraph 0047. Regardless of the layout, the grouped function controls are arranged according to a command set and UI definition, which corresponds to a view model.)
and (2) a fixed area having a non-contextual tab in which is contained a plurality of grouped command controls (Paragraphs 0042-43 and Figures 6-7: the user selected command 604 or 704 results in a contextual tab being displayed. The commands that are not selected therefore correspond to a non-contextual tab containing a plurality of 
the at least one computing processor being further configured to: cause display, on the display screen, of the GUI of the software application generated by the layout engine according to the first graphical layout (“The system executes an application (805). The application can be, for example, a CAD application, word processing application, or any application that uses a menu ribbon touch interface as described herein, including the operating system application and interfaces. The system receives a selection of a first menu ribbon to convert (810). The first menu ribbon can be, for example, a full-size menu ribbon such as menu ribbon 210” Paragraphs 0045-0046.)
and responsive to receiving a re-layout instruction from a user of the software application, cause display, on the display screen, of the GUI of the software application generated by the layout engine according to the second graphical layout (“Receiving, as used herein can include… receiving via an interaction with a user… the user selecting a ribbon of the application to be reduced in size… The system converts the first menu ribbon to produce a reduced-size menu ribbon (815)” Paragraphs 0046-0047. The user provides a re-layout instruction for generating and presenting an alternative ribbon layout, which in this case is a reduced size ribbon layout.)
While Sadouski teaches a second graphical layout in the form of a reduced size ribbon and discloses a pop up menu for a group of function controls that can be expanded and collapsed (See Figures 6 menu items 602 and Figure 7 menu items 702), Sadouski does not explicitly teach (b) the second graphical layout comprising (1) a movable component in which is contained the plurality of grouped function controls.
While Sadouski teaches a non-contextual tab (see the explanation above), this feature is included in both the full size and reduced ribbons (first and second layouts; see Figures 6 and 7) and is not distinct from a movable component.
However, Morcos more explicitly teaches (b) the second graphical layout comprising (1) a movable component in which is contained the plurality of grouped function controls, (“FIG. 6 depicts a floating command bar 605. The command bar 605 includes a "DRAWING" menu control 610 and several drawing-related pushbutton controls 615” Paragraph 0064. See Figures 6 and 7. “The user may then click on the drag handle 740 and drag the menu popup. This results in the menu popup being torn off and converted into a floating command bar.… Once the menu popup is torn off, it becomes a separate, floating command bar, which can be separately positioned and customized” Paragraphs 0093-0099. Sub-menus related to specific contexts, such as drawing related tools, can be detached from a command bar in order to generate an alternative graphical layout that includes a movable component.)
the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped, (“An important advantage of command bars is that although they may be displayed in different forms, they are identical with respect to their underlying data structure, and are treated identically by the underlying command bar program module. This allows command bars, regardless of their displayed form, to be implemented and controlled by the same underlying code, and to employ the same catalog of commands, icons, text strings, etc.” Paragraph 0042. The catalog of commands and their associated icons and text correspond to group collections and view models that are employed using the same underlying code. Also see Paragraph 0064 which discusses a command bar comprising a “drawing” group collection. The group collections of the command bars are displayed according to the underlying data structure of the command bars.)
and (2) a fixed area having a non-contextual tab in which is contained a plurality of grouped command controls (“FIG. 2 illustrates a group of command bars that look like a conventional menu bar and conventional toolbars and would be displayed at the top of an application window” Paragraph 0043. See Figures 2, 3, 5, and 6: in addition to the floating command bars 320 and 605 which display a group of function controls related to a specific context, such as “drawing”, a fixed set of command bars (210, 310, 505) with general command controls such as standard text formatting options are also displayed.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the ribbon-type menu with two display layouts, including a collapsible function control submenu taught by Sadouski by incorporating the floating command bar for allowing the user to move the function controls to another accessible location in the interface as taught by Morcos. Since both prior art references are related to toolbar interfaces, the combination would yield predictable results. For example, it would be obvious to display the “Edit Surface” grouped function controls shown in Figure 6 of Sadouski as a separate floating command bar using the teachings of Morcos. As taught by Morcos (Paragraph 0067), “This results in controls being included in menu popups instead of requiring them to be in the top level of a toolbar-type structure. This also avoids the use of dialogs in many cases.” Furthermore, such 
Sadouski does not teach provide a command framework, the command framework configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout.
However, Morcos teaches a dynamic link library configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout (“The role of the command bar dynamic-link library includes controlling the display of and interaction with the command bars. This includes a variety of command bar-related functions, such as showing, hiding, resizing, moving, docking, and undocking the command bars. The command bar dynamic-link library also handles mouse and keyboard interaction with the individual controls” Paragraph 0050. See Paragraphs 0047-0054 which describe a command dynamic link library used to interface between the graphical user interface of the application and the available commands, controlling both the display and the functions associated with available commands. The application calls the DLL when a command bar related task needs to be performed (Paragraph 0048), and the DLL calls the application to notify the 
Neither Sadouski nor Morcos explicitly teach a command framework for implementing the above feature.
However, Schaw, which is directed to a ribbon user interface, teaches provide a command framework (“XmlWriter is a base abstract class defined by the .NET Framework, which supports the quick and efficient creation of an XML document” Paragraph 0022. Also see Paragraph 0002, which discusses the implementation of “managed code” and “custom code” in the .NET Framework.)
the command framework configured to interface between (i) the layout engine (“The managed code 120 comprises the .NET Ribbon model 121 and an Office application add-in 122 (custom code). The .NET Ribbon model 121 sits between the unmanaged Office application 111 and the managed Office application add-in 122. The .NET Ribbon model 121 exposes the IRibbonExtensibility interface to the Office application 111… The Office application 210 calls 213 the GetCustomUI function of the IRibbonExtensibility interface to get an XML representation of the custom Ribbon user interface” Paragraph 0020. “Because of the ease of developing custom code as "managed code," many applications support the execution of custom code in the .NET Framework provided by Microsoft Corporation” Paragraph 0002. The display properties and functional use of the ribbon commands are provided by the framework to the Morcos, the .NET Ribbon model of the framework 120 also interfaces between the layout engine of the application and the commands 122 and 123.)
and (ii) each command of the plurality of commands (“The add-in initializes the properties of each Ribbon component, which may include label, size, image, and other properties. The add-in may also define the relationship between the components. For example, in FIG. 1, the Ribbon object 123 contains the tab object 124, which contains the group object 125, which contains the button object 126… Each WriteXml method of each tab object invokes the WriteXml method of its constituent objects. This process continues to the leaf objects of the extended Ribbon user interface” Paragraphs 0021-0022.)
and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout (“The Office application calls the callback methods corresponding to the changed button object to get new values for the button object. The Office application invokes the Invoke function of the IDispatch interface passing an indication of the button object and an indication of a get label method of the button object. (The invocation of the Invoke function of the IDispatch interface is converted by the .NET Framework into an invocation of the InvokeMember function of the IReflect interface of the .NET Framework.) The InvokeMember function invokes the getLabel method of the button object to get the new label and returns the new label to the Office application. The Office application then updates the label of the displayed button. The 
Schaw also teaches provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection (“after the developer has added a control to the design surface, the developer may click on a control, or otherwise indicate a desire to display the properties of a control, in order to edit the properties of the control. The properties are displayed to the developer in a property grid 604. The properties may include label 605, image 606, size 607, and other properties. The developer may edit one or more of the properties by changing the values displayed in the property grid” Paragraph 0035. See Figure 6 for an example of creation of a view model for each command 601, group 602, and function 603. Also see Paragraph 0032, which discusses “control-derived view objects” that represent the display of the Ribbon component 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the ribbon-type menu with two display layouts, including a collapsible function control contextual submenu taught by Sadouski by including a dynamic link library for interfacing between the user interface layout and the commands to be displayed and controlled on the ribbon user interface, as taught by Morcos. It would have been further obvious to one of ordinary skill in the art to implement the features of Sadouski and Morcos using a software framework instead of a DLL, as suggested by Schaw. Since Schaw, like Sadouski, is directed to ribbon-type user interfaces, the combination would yield predictable results. As taught by Morcos (Paragraphs 0059 and 0068), use of a data structure such as a DLL would benefit a user or designer of a user interface because “the use of a single command bar data structure for all command bars makes it possible to employ a single customization procedure to customize command bars regardless of the form in which they are displayed.” A software framework is a more contemporary alternative to a DLL and would be an obvious substitution for one of ordinary skill in the art. Another benefit, as taught by Schaw (Paragraph 0002), is that “The .NET Framework provides a common language runtime ("CLR") that provides high-level operating system type services to the managed programs (including custom code and applications) and serves as an execution engine for managed programs. The CLR ensures that managed programs do not take any unauthorized action. As such, the CLR acts as a "sandbox" within which managed programs execute.”

Regarding Claim 2, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by:
when the first graphical layout should be displayed, laying out each group of command controls or function controls by showing a textual label, or by showing icons each having a first size, or both (Sadouski, “FIG. 2 illustrates an exemplary full-size ribbon 210 that can be received and processed by a data processing system as disclosed herein. Note, in this example, that various menu items, such as menu items 202 and 212, have both an icon 204 and a label 206, and the icons can be relatively large in the space of the ribbon 210” Paragraph 0037.)
and when the second graphical layout should be displayed, laying out each group of command controls or function controls by not showing the textual label, and by showing icons each having a second size that is smaller than the first size (Sadouski, “FIG. 3 illustrates an embodiment of a reduced-size slim ribbon using the methods and systems illustrated herein. This figure illustrates a slim ribbon 310 in a user interface 300 of a display, such as display 111. In this example, note that the menu items 302 have been converted to an icon-only representation, with reduced-size icons in a single row” Paragraph 0038. Note in Figures 3, 5, and 7 that the icons are displayed without the textual labels.)

Regarding Claim 3, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by: when the second graphical layout should be displayed, laying out a group of function controls using a bounding box having a fixed width (Sadouski, “FIG. 5 illustrates an embodiment of a reduced-size slim ribbon 500, wherein the scaling reduces menu items from large icons to small icons in order to fit in the required reduced space” Paragraph 0040. Since items are fit in the required space, the dimensions of the space are fixed. In view of Morcos, it would be further obvious for the command bar to have a fixed width to reduce clutter, as the command bar is meant for easy access.)

Regarding Claim 4, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by: retrieving, from the command framework, a first collection including at least one of a group of command controls or a group of function controls (Sadouski, Figure 6: “the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604” Paragraph 0042. Figure 7: “the group of menu items 702 is collapsed to be represented in the ribbon 706 by a single menu item referred to herein as a grouping icon 704” Paragraph 0043. The collections shown in Figures 6 and 7 are related to controls for editing surfaces. Morcos, “the block of memory 410 is used to store command bar-related parameters and data. The stored data include, for example, the set of available commands, a unique numeric ID for each command, the bit maps and default text strings that are associated with each command” Paragraphs 0048-0052. See Figures 2-3 and 6: groups of command controls are displayed. In the command bar in Figure 6, the collection is related to drawing.)

Sadouski in view of Morcos and Schaw further teaches wherein the at least one computing processor is further configured to: cause display, on the display screen, of the GUI of the software application according to the first graphical layout, in response to receiving another re-layout instruction from the user of the software application (Sadouski, “The system can switch between a reduced-size menu ribbon and the first menu ribbon at will” Paragraph 0049.)

Regarding Claim 6, Sadouski in view of Morcos and Schaw further teaches wherein the processor is further configured to provide, for each group view model, a user interface control view model storing XML data for the corresponding group view model, said XML data defining the corresponding group view model for the corresponding group collection (Schaw, “The Office application add-in creates a Ribbon object comprised of Ribbon components. The .NET Ribbon model provides implementations of classes for various components that can be used to extend the Ribbon user interface. For example, the components may include a ribbon, a tab, a group, a button, and other components” Paragraph 0021. “The .NET Ribbon model provides an implementation of the WriteXml method for each class of component. The WriteXml method of the Ribbon class invokes the WriteXml method of each tab object within a Ribbon object to allow each tab object to add its XML description to the XML document object. Each WriteXml method of each tab object invokes the WriteXml method of its constituent objects. This process continues to the leaf objects of the extended Ribbon user interface” Paragraph 0022. See Figure 1, which shows the data 
The same motivation to combine provided in claim 1 applies to claim 6.

Regarding Claim 7, Sadouski discloses method of displaying, on a display screen, a graphical user interface (GUI) of a software application having a plurality of commands, the method comprising (Figures 2-3):
provide the plurality of commands for the software application (“In this figure, the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604” Paragraph 0042. Also see Paragraphs 0043 and 0050 and Figures 6-7 “grouping icon” 604 and 704 labeled “Edit Surface”, which is an example of a command.)
provide a plurality of group collections, each group collection in the plurality of group collections corresponding to a one of the commands and having a plurality of functions for the corresponding one of the commands (“In response to a user selection of grouping icon 604, the group of menu items 602 is displayed; group of menu items 602 can be hidden at other times to save space on the reduced-size display. In this example, grouping icon 604 is represented as a large icon with a label, and each of the menu items in group of menu items 602 also includes both an icon and a label” Paragraph 0042. See Figure 6 group collection 602 which corresponds to command 604.)
provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein… The system can group menu items together as a menu ribbon width adjusts, resize menu items evenly across different groupings to maintain a consistent relative location, or collapse or expand groups of menu items depending on available layout space such that the menu items are reduced to a single item... The system can inherit and reflect the original ribbon configuration of the first ribbon menu in the reduced-size menu ribbon. Each of these features can be selectively used in the conversion according to a system determination on how to fit the first menu ribbon into the reduced space of the second menu ribbon, preferably without removing any command or feature options” Paragraph 0047-0048. See Figures 2-7, which show the result of rendering a plurality of view models for the same commands and associated group collections with different display configurations. The UI definition used to render the various layouts includes information regarding the appearance and grouping of the menu items, which is equivalent to a “view model”.)
providing a layout engine, the layout engine configured to process the group collections and the group view models to controllably generate a first graphical layout for the graphical user interface (See Paragraphs 0032, 0035, and 0047-0048. Both the standard and reduced sized ribbons reference the same layout guideline, which includes groupings and locations of the ribbon controls. The “command set and UI definition”, which includes the view models, are processed by the layout system to 
and a second graphical layout for the graphical user interface (See examples given in Figures 3-5 and 7 and Paragraphs 0038-0043.)
(a) the first graphical layout comprising a fixed area having a contextual tab in which is contained a plurality of grouped function controls, each such function control pertaining to a function of a user-selected command from the plurality of commands (“the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604. In response to a user selection of grouping icon 604, the group of menu items 602 is displayed; group of menu items 602 can be hidden at other times to save space on the reduced-size display” Paragraph 0042. Figure 6: after user selection of a command 604, a plurality of previously hidden function controls 602 related to the command are displayed. The popup ribbon menu is a contextual tab corresponding to a user selection.)
the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein” Paragraph 0047. A UI definition provides the appearance of the group function controls on the ribbon interface. An example of the arrangement of the group collections that would correspond to each user selectable command in the first layout is shown in Figure 2.)
(b) …the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein” Paragraph 0047.)
and (2) a fixed area having a non-contextual tab in which is contained a plurality of grouped command controls (Paragraphs 0042-43 and Figures 6-7: the user selected command 604 or 704 results in a contextual tab being displayed. The commands that are not selected therefore correspond to a non-contextual tab containing a plurality of grouped command controls [the various collapsed “grouping icons” such as “Surface”, “Surface Operations”, and “Auto Design”] that only displays the grouping icon without any function controls.)
causing display, on the display screen by a computing processor, of the GUI of the software application generated by the layout engine according to the first graphical layout (“The system executes an application (805). The application can be, for example, a CAD application, word processing application, or any application that uses a menu ribbon touch interface as described herein, including the operating system application and interfaces. The system receives a selection of a first menu ribbon to convert (810). The first menu ribbon can be, for example, a full-size menu ribbon such as menu ribbon 210” Paragraphs 0045-0046.)
and responsive to receiving a re-layout instruction from a user of the software application, causing display, on the display screen by the computing processor, of the GUI of the software application generated by the layout engine according to the second graphical layout (“Receiving, as used herein can include… receiving via an interaction with a user… the user selecting a ribbon of the application to be reduced in size… The system converts the first menu ribbon to produce a reduced-size menu ribbon (815)” Paragraphs 0046-0047. The user provides a re-layout instruction for generating and presenting an alternative ribbon layout, which in this case is a reduced size ribbon layout.)
While Sadouski teaches a second graphical layout in the form of a reduced size ribbon and discloses a pop up menu for a group of function controls that can be expanded and collapsed (See Figures 6 menu items 602 and Figure 7 menu items 702), Sadouski does not explicitly teach (b) the second graphical layout comprising (1) a movable component in which is contained the plurality of grouped function controls.
While Sadouski teaches a non-contextual tab (see the explanation above), this feature is included in both the full size and reduced ribbons (first and second layouts; see Figures 6 and 7) and is not distinct from a movable component.
However, Morcos more explicitly teaches (b) the second graphical layout comprising (1) a movable component in which is contained the plurality of grouped function controls, (“FIG. 6 depicts a floating command bar 605. The command bar 605 includes a "DRAWING" menu control 610 and several drawing-related pushbutton controls 615” Paragraph 0064. See Figures 6 and 7. “The user may then click on the drag handle 740 and drag the menu popup. This results in the menu popup being torn off and converted into a floating command bar.… Once the menu popup is torn off, it becomes a separate, floating command bar, which can be separately positioned and customized” Paragraphs 0093-0099. Sub-menus related to specific contexts, such as 
the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped, (“An important advantage of command bars is that although they may be displayed in different forms, they are identical with respect to their underlying data structure, and are treated identically by the underlying command bar program module. This allows command bars, regardless of their displayed form, to be implemented and controlled by the same underlying code, and to employ the same catalog of commands, icons, text strings, etc.” Paragraph 0042. Also see Paragraph 0064 which discusses a command bar comprising a “drawing” group collection. The group collections of the command bars are displayed according to the underlying data structure of the command bars.)
and (2) a fixed area having a non-contextual tab in which is contained a plurality of grouped command controls (“FIG. 2 illustrates a group of command bars that look like a conventional menu bar and conventional toolbars and would be displayed at the top of an application window” Paragraph 0043. See Figures 2, 3, 5, and 6: in addition to the floating command bars 320 and 605 which display a group of function controls related to a specific context, such as “drawing”, a fixed set of command bars (210, 310, 505) with general command controls such as standard text formatting options are also displayed.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the ribbon-type menu with two display layouts, including a collapsible function control submenu taught by Sadouski by incorporating the floating command bar for allowing the user to move the function controls to another accessible location in the interface as taught by Morcos. Since both prior art references are related to toolbar interfaces, the combination would yield predictable results. For example, it would be obvious to display the “Edit Surface” grouped function controls shown in Figure 6 of Sadouski as a separate floating command bar using the teachings of Morcos. As taught by Morcos (Paragraph 0067), “This results in controls being included in menu popups instead of requiring them to be in the top level of a toolbar-type structure. This also avoids the use of dialogs in many cases.” Furthermore, such an implementation would allow the user to move and access the function controls freely, improving the user experience by providing convenience and saving screen real estate.
Sadouski does not teach provide a command framework, the command framework configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout.
However, Morcos teaches a dynamic link library configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout (“The role of the command bar dynamic-link library includes controlling the display of and interaction with the command bars. This includes a variety of command bar-related functions, such as showing, hiding, resizing, moving, docking, 
Neither Sadouski nor Morcos explicitly teach a command framework for implementing the above feature.
However, Schaw, which is directed to a ribbon user interface, teaches provide a command framework (“XmlWriter is a base abstract class defined by the .NET Framework, which supports the quick and efficient creation of an XML document” Paragraph 0022. Also see Paragraph 0002, which discusses the implementation of “managed code” and “custom code” in the .NET Framework.)
the command framework configured to interface between (i) the layout engine (“The managed code 120 comprises the .NET Ribbon model 121 and an Office application add-in 122 (custom code). The .NET Ribbon model 121 sits between the unmanaged Office application 111 and the managed Office application add-in 122. The Morcos, the .NET Ribbon model of the framework 120 also interfaces between the layout engine of the application and the commands 122 and 123.)
and (ii) each command of the plurality of commands (“The add-in initializes the properties of each Ribbon component, which may include label, size, image, and other properties. The add-in may also define the relationship between the components. For example, in FIG. 1, the Ribbon object 123 contains the tab object 124, which contains the group object 125, which contains the button object 126… Each WriteXml method of each tab object invokes the WriteXml method of its constituent objects. This process continues to the leaf objects of the extended Ribbon user interface” Paragraphs 0021-0022.)
and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout (“The Office application calls the callback methods corresponding to the changed button object to get new values for the button object. The .NET Framework into an invocation of the InvokeMember function of the IReflect interface of the .NET Framework.) The InvokeMember function invokes the getLabel method of the button object to get the new label and returns the new label to the Office application. The Office application then updates the label of the displayed button. The Office application also calls all other callback methods defined for the button, such as getImage, getDescription, getEnabled, and other callback methods” Paragraph 0023. Also see Paragraph 0024. The framework is used to communicate changes of the command view models, including the groups of functions and the buttons associated with each function, to the application UI. Since updates to the display of a command on a ribbon user interface are communicated to an application by the framework (see Figure 1 managed code 120), it is clear that the framework communicates ribbon components, which include group collections and their view models, to the office application. Also see Paragraph 0027, which describes generation of an XML document by the .NET Ribbon model of the framework, which defines the components of the ribbon user interface to be provided to the office application.)
Schaw also teaches provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection (“after the developer has added a control to the design surface, the developer may click on a control, or otherwise indicate a desire to 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the ribbon-type menu with two display layouts, including a collapsible function control contextual submenu taught by Sadouski by including a dynamic link library for interfacing between the user interface layout and the commands to be displayed and controlled on the ribbon user interface, as taught by Morcos. It would have been further obvious to one of ordinary skill in the art to implement the features of Sadouski and Morcos using a software framework instead of a DLL, as suggested by Schaw. Since Schaw, like Sadouski, is directed to ribbon-type user interfaces, the combination would yield predictable results. As taught by Morcos (Paragraphs 0059 and 0068), use of a data structure such as a DLL would benefit a user or designer of a user interface because “the use of a single command bar data structure for all command bars makes it possible to employ a single customization procedure to customize command bars regardless of the form in which they are displayed.” A software framework is a more contemporary alternative to a DLL and Schaw (Paragraph 0002), is that “The .NET Framework provides a common language runtime ("CLR") that provides high-level operating system type services to the managed programs (including custom code and applications) and serves as an execution engine for managed programs. The CLR ensures that managed programs do not take any unauthorized action. As such, the CLR acts as a "sandbox" within which managed programs execute.”

Regarding Claim 8, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by:
when the first graphical layout should be displayed, laying out each group of command controls or function controls by showing a textual label, or by showing icons each having a first size, or both (Sadouski, “FIG. 2 illustrates an exemplary full-size ribbon 210 that can be received and processed by a data processing system as disclosed herein. Note, in this example, that various menu items, such as menu items 202 and 212, have both an icon 204 and a label 206, and the icons can be relatively large in the space of the ribbon 210” Paragraph 0037.)
and when the second graphical layout should be displayed, laying out each group of command controls or function controls by not showing the textual label, and by showing icons each having a second size that is smaller than the first size (Sadouski, “FIG. 3 illustrates an embodiment of a reduced-size slim ribbon using the methods and systems illustrated herein. This figure illustrates a slim ribbon 310 in a user interface 300 of a display, such as display 111. In this example, note that the menu items 302 

Regarding Claim 9, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by: when the second graphical layout should be displayed, laying out a group of function controls using a bounding box having a fixed width (Sadouski, “FIG. 5 illustrates an embodiment of a reduced-size slim ribbon 500, wherein the scaling reduces menu items from large icons to small icons in order to fit in the required reduced space” Paragraph 0040. Since items are fit in the required space, the dimensions of the space are fixed. In view of Morcos, it would be further obvious for the command bar to have a fixed width to reduce clutter, as the command bar is meant for easy access.)

Regarding Claim 10, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by: retrieving, from the command framework, a first collection including at least one of a group of command controls or a group of function controls (Sadouski, Figure 6: “the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604” Paragraph 0042. Figure 7: “the group of menu items 702 is collapsed to be represented in the ribbon 706 by a single menu item referred to herein as a grouping icon 704” Paragraph 0043. The collections shown in Figures 6 and 7 are related to controls for editing surfaces. Morcos, “the block of memory 410 is used to store 

Regarding Claim 11, Sadouski in view of Morcos and Schaw further teaches further comprising: causing display, on the display screen, of the GUI of the software application according to the first graphical layout, in response to receiving another re-layout instruction from the user of the software application (Sadouski, “The system can switch between a reduced-size menu ribbon and the first menu ribbon at will” Paragraph 0049.)

Regarding Claim 12, Sadouski in view of Morcos and Schaw further teaches further comprising storing, in a memory coupled to the computing processor, a datum indicating whether the GUI should be displayed according to the first graphical layout or the second graphical layout (Sadouski, “a switch between slim ribbons and regular ribbon systems can be done at will and the choice can be stored/retrieved in a user preference profile” Paragraph 0036 and 0049.)

Regarding Claim 13, Sadouski in view of Morcos and Schaw further teaches further comprising displaying the fixed area in the shape of a ribbon (Sadouski, See Figures 2-7: “full-size ribbon 210” and “slim ribbon 310”.)

Regarding Claim 14, Sadouski discloses a tangible, computer-readable storage medium in which is non-transitorily stored program code that, when executed by a computing processor (Figure 1 processor 102 and memory 108), provides a method of displaying, on a display screen, a graphical user interface (GUI) of a software application having a plurality of commands, the method comprising (Figures 2-3):
provide the plurality of commands for the software application (“In this figure, the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604” Paragraph 0042. Also see Paragraphs 0043 and 0050 and Figures 6-7 “grouping icon” 604 and 704 labeled “Edit Surface”.)
provide a plurality of group collections, each group collection in the plurality of group collections corresponding to a one of the commands and having a plurality of functions for the corresponding one of the commands (“In response to a user selection of grouping icon 604, the group of menu items 602 is displayed; group of menu items 602 can be hidden at other times to save space on the reduced-size display. In this example, grouping icon 604 is represented as a large icon with a label, and each of the menu items in group of menu items 602 also includes both an icon and a label” Paragraph 0042. See Figure 6 group collection 602 which corresponds to command 604.)
provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein… The system can group menu items together as a menu ribbon width adjusts, resize menu items evenly across different groupings to maintain a consistent relative location, or collapse or expand groups of menu items depending on available layout space such that the menu items are reduced to a single item... The system can inherit and reflect the original ribbon configuration of the first ribbon menu in the reduced-size menu ribbon. Each of these features can be selectively used in the conversion according to a system determination on how to fit the first menu ribbon into the reduced space of the second menu ribbon, preferably without removing any command or feature options” Paragraph 0047-0048. See Figures 2-7, which show the result of rendering a plurality of view models for the same commands and associated group collections with different display configurations. The UI definition used to render the various layouts includes information regarding the appearance and grouping of the menu items, which is equivalent to a “view model”.)
provide a layout engine, the layout engine configured to process the group collections and the group view models to controllably generate a first graphical layout for the graphical user interface (See Paragraphs 0032, 0035, and 0047-0048. Both the standard and reduced sized ribbons reference the same layout guideline, which includes groupings and locations of the ribbon controls. The “command set and UI definition”, which includes the view models, are processed by the layout system to 
and a second graphical layout for the graphical user interface (See examples given in Figures 3-5 and 7 and Paragraphs 0038-0043.)
(a) the first graphical layout comprising a fixed area having a contextual tab in which is contained a plurality of grouped function controls, each such function control pertaining to a function of a user-selected command from the plurality of commands (“the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604. In response to a user selection of grouping icon 604, the group of menu items 602 is displayed; group of menu items 602 can be hidden at other times to save space on the reduced-size display” Paragraph 0042. Figure 6: after user selection of a command 604, a plurality of previously hidden function controls 602 related to the command are displayed. The popup ribbon menu is a contextual tab corresponding to a user selection.)
the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein” Paragraph 0047. A UI definition provides the appearance of the group function controls on the ribbon interface. An example of the arrangement of the group collections that would correspond to each user selectable command in the first layout is shown in Figure 2.)
(b) …the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped (“The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein” Paragraph 0047.)
and (2) a fixed area having a non-contextual tab in which is contained a plurality of grouped command controls (Paragraphs 0042-43 and Figures 6-7: the user selected command 604 or 704 results in a contextual tab being displayed. The commands that are not selected therefore correspond to a non-contextual tab containing a plurality of grouped command controls [the various collapsed “grouping icons” such as “Surface”, “Surface Operations”, and “Auto Design”] that only displays the grouping icon without any function controls.)
causing display, on the display screen by the computing processor, of the GUI of the software application generated by a layout engine the layout engine according to the first graphical layout (“The system executes an application (805). The application can be, for example, a CAD application, word processing application, or any application that uses a menu ribbon touch interface as described herein, including the operating system application and interfaces. The system receives a selection of a first menu ribbon to convert (810). The first menu ribbon can be, for example, a full-size menu ribbon such as menu ribbon 210” Paragraphs 0045-0046.)
and responsive to receiving a re-layout instruction from a user of the software application, causing display, on the display screen by the computing processor, of the GUI of the software application generated by the layout engine according to the second graphical layout (“Receiving, as used herein can include… receiving via an interaction with a user… the user selecting a ribbon of the application to be reduced in size… The system converts the first menu ribbon to produce a reduced-size menu ribbon (815)” Paragraphs 0046-0047. The user provides a re-layout instruction for generating and presenting an alternative ribbon layout, which in this case is a reduced size ribbon layout.)
While Sadouski teaches a second graphical layout in the form of a reduced size ribbon and discloses a pop up menu for a group of function controls that can be expanded and collapsed (See Figures 6 menu items 602 and Figure 7 menu items 702), Sadouski does not explicitly teach (b) the second graphical layout comprising (1) a movable component in which is contained the plurality of grouped function controls.
While Sadouski teaches a non-contextual tab (see the explanation above), this feature is included in both the full size and reduced ribbons (first and second layouts; see Figures 6 and 7) and is not distinct from a movable component.
However, Morcos more explicitly teaches (b) the second graphical layout comprising (1) a movable component in which is contained the plurality of grouped function controls, (“FIG. 6 depicts a floating command bar 605. The command bar 605 includes a "DRAWING" menu control 610 and several drawing-related pushbutton controls 615” Paragraph 0064. See Figures 6 and 7. “The user may then click on the drag handle 740 and drag the menu popup. This results in the menu popup being torn off and converted into a floating command bar.… Once the menu popup is torn off, it becomes a separate, floating command bar, which can be separately positioned and customized” Paragraphs 0093-0099. Sub-menus related to specific contexts, such as 
the plurality of grouped function controls arranged according to the group view model corresponding to the group collection in which said function is grouped, (“An important advantage of command bars is that although they may be displayed in different forms, they are identical with respect to their underlying data structure, and are treated identically by the underlying command bar program module. This allows command bars, regardless of their displayed form, to be implemented and controlled by the same underlying code, and to employ the same catalog of commands, icons, text strings, etc.” Paragraph 0042. Also see Paragraph 0064 which discusses a command bar comprising a “drawing” group collection. The group collections of the command bars are displayed according to the underlying data structure of the command bars.)
and (2) a fixed area having a non-contextual tab in which is contained a plurality of grouped command controls (“FIG. 2 illustrates a group of command bars that look like a conventional menu bar and conventional toolbars and would be displayed at the top of an application window” Paragraph 0043. See Figures 2, 3, 5, and 6: in addition to the floating command bars 320 and 605 which display a group of function controls related to a specific context, such as “drawing”, a fixed set of command bars (210, 310, 505) with general command controls such as standard text formatting options are also displayed.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the ribbon-type menu with two display layouts, including a collapsible function control submenu taught by Sadouski by incorporating the floating command bar for allowing the user to move the function controls to another accessible location in the interface as taught by Morcos. Since both prior art references are related to toolbar interfaces, the combination would yield predictable results. For example, it would be obvious to display the “Edit Surface” grouped function controls shown in Figure 6 of Sadouski as a separate floating command bar using the teachings of Morcos. As taught by Morcos (Paragraph 0067), “This results in controls being included in menu popups instead of requiring them to be in the top level of a toolbar-type structure. This also avoids the use of dialogs in many cases.” Furthermore, such an implementation would allow the user to move and access the function controls freely, improving the user experience by providing convenience and saving screen real estate.
Sadouski does not teach provide a command framework, the command framework configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout.
However, Morcos teaches a dynamic link library configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout (“The role of the command bar dynamic-link library includes controlling the display of and interaction with the command bars. This includes a variety of command bar-related functions, such as showing, hiding, resizing, moving, docking, 
Neither Sadouski nor Morcos explicitly teach a command framework for implementing the above feature.
However, Schaw, which is directed to a ribbon user interface, teaches provide a command framework (“XmlWriter is a base abstract class defined by the .NET Framework, which supports the quick and efficient creation of an XML document” Paragraph 0022. Also see Paragraph 0002, which discusses the implementation of “managed code” and “custom code” in the .NET Framework.)
the command framework configured to interface between (i) the layout engine (“The managed code 120 comprises the .NET Ribbon model 121 and an Office application add-in 122 (custom code). The .NET Ribbon model 121 sits between the unmanaged Office application 111 and the managed Office application add-in 122. The Morcos, the .NET Ribbon model of the framework 120 also interfaces between the layout engine of the application and the commands 122 and 123.)
and (ii) each command of the plurality of commands (“The add-in initializes the properties of each Ribbon component, which may include label, size, image, and other properties. The add-in may also define the relationship between the components. For example, in FIG. 1, the Ribbon object 123 contains the tab object 124, which contains the group object 125, which contains the button object 126… Each WriteXml method of each tab object invokes the WriteXml method of its constituent objects. This process continues to the leaf objects of the extended Ribbon user interface” Paragraphs 0021-0022.)
and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout (“The Office application calls the callback methods corresponding to the changed button object to get new values for the button object. The .NET Framework into an invocation of the InvokeMember function of the IReflect interface of the .NET Framework.) The InvokeMember function invokes the getLabel method of the button object to get the new label and returns the new label to the Office application. The Office application then updates the label of the displayed button. The Office application also calls all other callback methods defined for the button, such as getImage, getDescription, getEnabled, and other callback methods” Paragraph 0023. Also see Paragraph 0024. The framework is used to communicate changes of the command view models, including the groups of functions and the buttons associated with each function, to the application UI. Since updates to the display of a command on a ribbon user interface are communicated to an application by the framework (see Figure 1 managed code 120), it is clear that the framework communicates ribbon components, which include group collections and their view models, to the office application. Also see Paragraph 0027, which describes generation of an XML document by the .NET Ribbon model of the framework, which defines the components of the ribbon user interface to be provided to the office application.)
Schaw also teaches provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection (“after the developer has added a control to the design surface, the developer may click on a control, or otherwise indicate a desire to 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the ribbon-type menu with two display layouts, including a collapsible function control contextual submenu taught by Sadouski by including a dynamic link library for interfacing between the user interface layout and the commands to be displayed and controlled on the ribbon user interface, as taught by Morcos. It would have been further obvious to one of ordinary skill in the art to implement the features of Sadouski and Morcos using a software framework instead of a DLL, as suggested by Schaw. Since Schaw, like Sadouski, is directed to ribbon-type user interfaces, the combination would yield predictable results. As taught by Morcos (Paragraphs 0059 and 0068), use of a data structure such as a DLL would benefit a user or designer of a user interface because “the use of a single command bar data structure for all command bars makes it possible to employ a single customization procedure to customize command bars regardless of the form in which they are displayed.” A software framework is a more contemporary alternative to a DLL and Schaw (Paragraph 0002), is that “The .NET Framework provides a common language runtime ("CLR") that provides high-level operating system type services to the managed programs (including custom code and applications) and serves as an execution engine for managed programs. The CLR ensures that managed programs do not take any unauthorized action. As such, the CLR acts as a "sandbox" within which managed programs execute.”

Regarding Claim 15, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by:
when the first graphical layout should be displayed, laying out each group of command controls or function controls by showing a textual label, or by showing icons each having a first size, or both (Sadouski, “FIG. 2 illustrates an exemplary full-size ribbon 210 that can be received and processed by a data processing system as disclosed herein. Note, in this example, that various menu items, such as menu items 202 and 212, have both an icon 204 and a label 206, and the icons can be relatively large in the space of the ribbon 210” Paragraph 0037.)
and when the second graphical layout should be displayed, laying out each group of command controls or function controls by not showing the textual label, and by showing icons each having a second size that is smaller than the first size (Sadouski, “FIG. 3 illustrates an embodiment of a reduced-size slim ribbon using the methods and systems illustrated herein. This figure illustrates a slim ribbon 310 in a user interface 300 of a display, such as display 111. In this example, note that the menu items 302 

Regarding Claim 16, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by: when the second graphical layout should be displayed, laying out a group of function controls using a bounding box having a fixed width (Sadouski, “FIG. 5 illustrates an embodiment of a reduced-size slim ribbon 500, wherein the scaling reduces menu items from large icons to small icons in order to fit in the required reduced space” Paragraph 0040. Since items are fit in the required space, the dimensions of the space are fixed. In view of Morcos, it would be further obvious for the command bar to have a fixed width to reduce clutter, as the command bar is meant for easy access.)

Regarding Claim 17, Sadouski in view of Morcos and Schaw further teaches wherein the layout engine further operates by: retrieving, from the command framework, a first collection including at least one of a group of command controls or a group of function controls (Sadouski, Figure 6: “the group of menu items 602 is collapsed to be represented in the ribbon 606 by a single menu item referred to herein as a grouping icon 604” Paragraph 0042. Figure 7: “the group of menu items 702 is collapsed to be represented in the ribbon 706 by a single menu item referred to herein as a grouping icon 704” Paragraph 0043. The collections shown in Figures 6 and 7 are related to controls for editing surfaces. Morcos, “the block of memory 410 is used to store 

Regarding Claim 18, Sadouski in view of Morcos and Schaw further teaches further comprising: causing display, on the display screen, of the GUI of the software application according to the first graphical layout, in response to receiving another re-layout instruction from the user of the software application (Sadouski, “The system can switch between a reduced-size menu ribbon and the first menu ribbon at will” Paragraph 0049.)

Regarding Claim 19, Sadouski in view of Morcos and Schaw further teaches further comprising storing, in a memory coupled to the computing processor, a datum indicating whether the GUI should be displayed according to the first graphical layout or the second graphical layout (Sadouski, “a switch between slim ribbons and regular ribbon systems can be done at will and the choice can be stored/retrieved in a user preference profile” Paragraph 0036 and 0049.)

Regarding Claim 20, Sadouski in view of Morcos and Schaw further teaches further comprising displaying the fixed area in the shape of a ribbon (Sadouski, See Figures 2-7: “full-size ribbon 210” and “slim ribbon 310”.)

(2) Response to Argument

I. The prior art are within the same field of endeavor and are directed to the same technical problem.

	The appellant discusses various problems with generating graphical user interfaces and the inherent advantages of the claimed embodiments of the present application. In particular, the appellant notes that “layouts may be configured and reconfigured using tools well knowing the art, such as XML configuration files, without disturbing the underlying code”.
	The examiner submits that such an advantage is also addressed by the prior art, namely Morcos. As indicated on Page 15 of the Final Rejection, Paragraph 0042 of Morcos teaches an advantage of the command bar is that they enable a unified customization procedure that uses the same catalog of commands and UI features, such as icons and text strings. The underlying code and data structure is maintained despite the command bars being displayed in different forms.
	The text of Paragraph 0042 is reproduced below for convenience:
“An important advantage of command bars is that although they may be displayed in different forms, they are identical with respect to their underlying data structure, and are treated identically by the underlying command bar program module. This allows command bars, regardless of their displayed form, to be implemented and controlled by the same underlying code, and to employ the same catalog of commands, icons, text strings, etc. This provides an interface that is more versatile than when using separate menu bars and a unified customization procedure and improved command merging. These features are discussed below.” Morcos, Paragraph 0042

II. Sadouski in view of Morcos and Schaw teach the “command framework” of claim 1, therefore rendering claim 1 obvious over 35 U.S.C. 103.

	A.) The appellant divides the features of the command framework into three functions as recited by claim 1, which are reproduced below for convenience:
Function 1: The “command framework” interfaces “between (i) the layout engine and (ii) each command of the plurality of commands.”
Functions 2: The “command framework” communicates “the group collections” to the “layout engine”.
Function 3: The “command framework” communicates “group view models” corresponding to each such command” to the “layout engine”.
	
The examiner respectfully submits, as will be explained in detail below, that Morcos teaches with the support of Schaw all three functions of the “command framework” highlighted by the appellant.

	B.) The appellant argues that Morcos’s DLL does not implement Function 1 because the DLL does not “interface” between the layout engine and each command of the plurality of commands. The examiner respectfully disagrees. See Paragraphs 0047-

	The appellant further argues that Morcos’s DLL does not implement Function 2 because it does not communicate even a single group collection to the layout engine. The examiner respectfully disagrees. While Sadouski is relied upon for teaching group collections and group view models that correspond to a command, which is further discussed below in section III, Morcos also teaches group collections corresponding to a command and communication of the group collections to the layout engine. As indicated on Page 16 of the Final Rejection, Morcos teaches a “Drawing” group collection in Paragraph 0064, which would correspond to a “drawing” command. The application renders a command bar with such drawing-related controls, as shown in Figure 6. In context with Paragraphs 0047-0060 discussed above, it is obvious that the DLL of Morcos would store a group collection that includes the “Drawing” control 610 and the “drawing-related pushbutton controls 615”. It is further obvious that the DLL 

	While not argued, the examiner also submits that Morcos also teaches Function 3 listed above. Morcos teaches that the controls in the command bar have an ID and are represented by a text string and/or an icon (¶ 0052). Morcos also teaches grouping related function controls (¶ 0062-63) and teaches an embodiment shown in Figure 6 of a “Drawing” group collection being displayed with a plurality of push buttons and a drop down menu. These display properties comprise a “group view model”. In context with the functions of the DLL taught by Morcos, it is obvious that the display properties that make up a “view model” would be stored with the DLL in order to render the command bar with the office application. The DLL of Morcos therefore teaches communication of “group view models” to a layout engine that renders the office application with the command bar.

C.) As an initial matter, Schaw is relied upon for supporting the teachings of Morcos described above, except in the context of a software “framework” rather than a dynamic link library. Morcos still teaches all three functions of the “command framework” recited by claim 1 and listed in section II.A. As discussed on Page 18 of the Final rejection, the .NET Framework taught by Schaw is used for execution of managed code and custom code (¶ 0002), which are code for implementing ribbon command bars for use by an office application, as discussed in Paragraphs 0020-0022 and shown in Figure 1. It would therefore have been obvious to one of ordinary skill in the art to use 

The appellant argues that Schaw does not teach the command framework because the “.NET Ribbon model” does not interface between the layout engine and each command of the plurality of commands. The examiner respectfully disagrees. The “.NET Ribbon model” is a component of the .NET Framework first described in Paragraph 0002. See Figure 1 managed code 120, which corresponds to the “framework” and includes access to the commands to be implemented on the ribbon user interface. In addition to the .NET Ribbon model, the ribbon object 123 and the office application add-in 122, which is involved in initialization of the ribbon object 123 (¶ 0021), are equivalent to the commands to be rendered on the ribbon toolbar of the office application. The Office application add-in 122 is a custom command being implemented using the .NET Ribbon model rather than within the office application itself (¶ 0020). As described in Paragraph 0020, “The .NET Ribbon model 121 sits between the unmanaged Office application 111 and the managed Office application add-in 122. The .NET Ribbon model 121 exposes the IRibbonExtensibility interface to the Office application 111.” The “iRibbonExtensibility interface” uses functions of the .NET Framework for defining and creating the ribbon objects in XML (¶ 0022) in order to be used by the office application. This process is further described in Paragraph 0027. It is therefore clear that the .NET Framework satisfies the function of interfacing between a layout engine of an office application and each command of a plurality of commands.

The appellant argues that Schaw does not teach the command framework because it does not teach communication of group collections and group view models to the layout engine, making reference to Paragraphs 0023-0024. The examiner respectfully disagrees. Paragraph 0023 describes a process that occurs responsive to a change in a ribbon component at runtime. This process is handled by the .NET Ribbon model of the .NET Framework and the change is communicated to the office application. Paragraph 0024 describes a process that occurs responsive to an event notification related to a Ribbon extension component. The event is similarly handled by the .NET Framework and is communicated to the office application. It is therefore clear that the .NET Framework communicates between ribbon components handled by the framework and the office application and is responsible for the layout and subsequent interaction with the ribbon components. In context with Paragraphs 0020-0022, the ribbon components are equivalent to “group collections” and are communicated to the office application using the framework. As discussed in Paragraph 0021, “add-in 122 instantiates a Ribbon object 123, a tab object 124, a group object 125, and a button object 126. The add-in initializes the properties of each Ribbon component, which may include label, size, image, and other properties. The add-in may also define the relationship between the components.” The display properties of the ribbon components correspond to “view models”. The generation of the “view model” of the ribbon components in XML is further described in Paragraph 0027. “View objects”, which are used to generate the code to implement an extended ribbon user interface, are also described in Paragraph 0032 and further read on “view models”. 

D.) In summary, Morcos paragraphs 0047-54 were relied upon to teach the limitations “configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout”. Morcos teaches a command bar dynamic link library (DLL) for implementing the above limitations. In particular Morcos teaches “The role of the command bar dynamic-link library includes controlling the display of and interaction with the command bars” (¶ 0050). The various commands are stored in a memory (¶ 0049), and the applications load an instance of the DLL (¶ 0048) in order to handle inputs to buttons on the command-bar and how the buttons should be displayed (¶ 0051). The DLL therefore acts an interface between the available commands and the application layout engine. It would have been further obvious for the groups of commands and group view models taught by Sadouski to be included in the DLL in view of the teachings of Morcos. 
Schaw was relied upon for teaching a software framework, which is a more contemporary advanced data structure used instead of a dynamic link library. As discussed in Paragraphs 0020-24 of Schaw, the framework is similarly used to determine interaction with and display of command bar user interfaces, including updates to buttons associated with the various function controls. It would therefore be obvious for one of ordinary skill in the art to use a software framework, such as the 

III. Sadouski in view of Morcos and Schaw teach the “group view models” of claim 1, therefore rendering claim 1 obvious over 35 U.S.C. 103.

	A.) As an initial matter, the specification does not provide a specific definition of a “view model”. The specification, namely Paragraphs 0004-0006 and 0043, generally describe a view model as a layer of abstraction that processes stored configuration files defined by XAML or other markup languages. Furthermore, while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Claim 1 recites, “provide a plurality of group view models, each view model in the plurality of view models corresponding to a one of the group collections and defining, for its corresponding group collection, a view model for display of the functions of the corresponding group collection”. The broadest reasonable interpretation of “view model” is therefore some structure or code used for displaying the functions of a group collection.

B.) The appellant argues that Sadouski fails to teach or suggest providing a plurality of group view models as recited in claim 1. In particular, the appellant argues that the referenced citations are directed to an output, while the group view models of the claim are an input and further argues that the layout process described in Paragraphs 0047-0048 does not involve use of group view models. The appellant 
As stated in section III.A above, the examiner broadly interprets the “plurality of group view models,” or “view models” in general, to correspond to any layout definition with instructions and/or properties for rendering groups of related menus items on a user interface menu. Paragraph 0047 of Sadouski teaches use of a command set and UI definition in order to generate various different layouts of a menu ribbon, the results of which are shown in Figures 2-7:  “The reduced-size menu ribbon, such as reduced-size menu ribbon 500, can include the same command set and UI definition as the first menu ribbon, with changes in appearance, size, and grouping, for example, as described herein.” Paragraph 0048 of Sadouski further describes the process for generating the alternative ribbon layouts based on display size and is obviously using the “command set and UI definition” referenced in the previous paragraph in order to determine the proper appearance and groupings of menu items. A UI definition, or view model, is therefore being processed as an input to generate various reduced size ribbon menus. 
Furthermore, while Figures 3-7 show the result, or output, of the process described by Paragraph 0048, they clearly show groups of functions that correspond to various “group collections”. Since Figures 3-7 show the same groupings of items, but displayed in different forms, there must be some data structure included within the UI definition that determines which items are grouped together and their display properties, which is equivalent to a “view model”. For example with reference to Figure 5, a group of functions 510 correspond to a “Surface” group collection. As supported by Paragraph 

C.) The appellant argues that Schaw does not teach the “group view models” and, in particular, argues that layout taught by Schaw is produced by user input, which is in contrast to the claimed invention wherein the layout is produced by a layout engine processing view models. The examiner respectfully disagrees with the appellant’s interpretation of Schaw.
First, as described above, Sadouski teaches the group view models required by the claim. However, for further clarification, the teachings of Schaw in Paragraph 0035 and Figure 6 were provided to teach another interpretation of a “group view model” wherein the model is visually programmed by a user, including adjustments to a property table that determines how the layout is rendered. While the designer designs these “view models”, the models are still processed by a layout engine of an office application as described in section II.C. As stated in the following paragraph, the visual designer tool generates the actual code [view model] for the ribbon component extension to be implemented using the .NET Ribbon model (¶ 0036).
Furthermore, Schaw provides further support for “view models” that are processed by a layout engine in order to display a ribbon user interface in Paragraph 0032, which teaches the use of “control-derived view objects” that are defined for each Ribbon object in order to allow a developer to add pre-existing controls to an office application ribbon user interface. These “control-derived view objects” also read on a “view model”. The text of Paragraph 0032 is reproduced below for convenience:
class library and namespace that is part of the .NET Framework), and Visual Studio technologies and infrastructures to provide the developer with an interface for customizing the Office Ribbon user interface. However, these existing technologies and infrastructures are designed to provide a programming interface for control-derived components, and Ribbon objects are not controls. To overcome this design difference, the visual designer tool uses a component view architecture. At design time, a control-derived view object is defined for each Ribbon object. A view object is a custom WinForms control that appears to the developer to be a Ribbon object. Each view object uses a custom TypeDescriptionProvider class to expose only the properties and events of the Ribbon component it represents, hiding any properties or events not associated with the Ribbon component it represents. When the design is complete, the visual designer tool generates the code to implement the extended Ribbon user interface from the view objects.” Schaw, Paragraph 0032

D.) In summary, the limitations of claim 1 require that (1) the “view models” correspond to a “group collection”, (2) the “view model” is for the displaying of the functions of the corresponding group collection, and (3) the “view model” is processed by a layout engine to generate a first and second graphical layout. Sadouski teaches all these requirements in Paragraphs 0047-48 and Figures 2-7, and Schaw provides further support for the design of ribbon user interface components using “view objects” (¶ 0032, 0035-36).

IV. Sadouski in view of Morcos and Schaw teach all the elements of claims 7 and 14, therefore rendering claims 7 and 14 obvious over 35 U.S.C. 103.

As discussed above with respect to claim 1, Sadouski in view of Morcos and Schaw teaches the limitations, “provide a command framework, the command framework configured to interface between (i) the layout engine and (ii) each command of the plurality of commands, and to communicate to the layout engine the group collections and group view models corresponding to each such command to enable the layout engine to controllably populate the graphical user interface according to the first graphical layout and the second graphical layout,” which are similarly recited by claims 7 and 14.
Claims 7 and 14 are therefore obvious over 35 U.S.C. 103 using the same reasoning described in sections II and III and as further detailed in the above claim rejections.










Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RAMI R OKASHA/Examiner, Art Unit 2173                                                                                                                                                                                                        


Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.